           Case 1:20-cv-02414-RA Document 11 Filed 06/29/20 Page 1 of 1
                                                                 USDC-SDNY
                                                                 DOCUMENT
                                                                 ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                     DOC#:
SOUTHERN DISTRICT OF NEW YORK                                    DATE FILED: 6-29-20


DARRYL GRAY, individually and on behalf
of all others similarly situated,

                            Plaintiff,
                                                            No. 20-CV-2414 (RA)
                       v.
                                                                   ORDER
ALPHA AND OMEGA SEMICONDUCTOR
LIMITED, MIKE F. CHANG, AND YIFAN
LIANG,

                            Defendants.


RONNIE ABRAMS, United States District Judge:

         The conference scheduled in this action for July 1, 2020 at 12:00 p.m. shall be held via

telephone. The parties shall use the following dial-in information to call in to the conference:

Call-in Number: (888) 363-4749, Access Code: 1015508. The parties are advised that this

conference line is open to the public.

SO ORDERED.

Dated:          June 29, 2020
                New York, New York

                                                     ________________________________
                                                     Ronnie Abrams
                                                     United States District Judge
